DETAILED ACTION 
This Office Action follows a response filed on March 16, 2021.  No claims have0 been amended, cancelled or added.   
Claims 1-2 and 4-6 are pending.

Drawings
The drawings were received on April 17, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
5.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. as obvious over Azuma et al. (WO 2007/060891 A), for the rationale recited in paragraph 5 of the Office Action dated October 16, 2020 and comments below.  
6.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. as obvious over Takahashi et al. (JP 2004-223909 A), for the rationale recited in paragraph 6 of the Office Action dated October 16, 2020 and comments below.  
7.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. as obvious over Ozawa et al. (JP 2011-168683 A), 
8.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. as obvious over Wake et al. (U.S. Patent Application Publication 2011/0094677 A1), for the rationale recited in paragraph 8 of the Office Action dated October 16, 2020 and comments below.  
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the rationale recited in paragraph 9 of the Office Action dated October 16, 2020 and comments below.  
		
	Response to Arguments
10.	Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.
11.	It appears that the focal Applicants argument resides in that “As described in paragraph [0005] of the present description {reproduced below), the present invention has an object to suppress bubble generation when heating under a hot plate non-contact environment heated “to at least 5000C or higher” and the effect thereof is demonstrated in the examples” (page 5). Applicant pointed out that all four prior arts fail to discloses that no bibles are generated even when exposed to a high temperature of “5000C or higher “ (Azuma et al. WO’891, pages 6-7; Yakahashi et al JP’909, pages 8-9;  Ozawa et al. JP’683, pages 9-10, and Wake et al. US’677, pages 11-13).
“the present invention has an object to suppress bubble generation when heating under a hot plate non-contact environment heated “to at least 5000C or higher” page 5) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
13.	In response to applicant's argument that “when a molded article comprising a resin composition disclosed in the above cited documents is used as the molded article (A) to conduct hot plate non-contact welding with the molded article (B), a satisfactory shape cannot be obtained for the molded article (A) in the first place; bubbles are generated due to a poor non-contact hot plate welding property“, page 12, 2nd paragraph), it is noted, as set forth in MPEP 2112.02, the discovery of a new use of an old structure based on unknown properties only "might" be patentable as a process of using. This portion of the MPEP states that "when the claim recites using an old composition or structure and the "use" is directed to a result or properties of that composition or structure, then the claim is anticipated", In re May 574 F.2d 1082, 1090, 197 USPQ 601,607 (CCPA 1978) and ln re Tomlinson 363 F.2d 928, 150 USPQ 623 (CCPA 1966).
In May, the courts held applicants had merely found a new property of the compound and that such a discovery does not constitute a new use.

In Tomlinson, the claims were directed to a process of inhibiting light degradation of polypropylene by mixing the polypropylene with a nickel compound. The prior art disclosed mixing the same nickel compound with polypropylene to lower heat degradation with no mention of light degradation. The courts upheld the rejections of record and stated that the claim language, i.e. "a process of inhibiting degradation of polypropylene caused by explosure to light", states the result of admixing the two materials and that "while the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in an old composition".
14.	Furthermore it is worth to mention that “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty”.

Therefore, in view of substantially identical compositions between four above mentioned prior arts, which all contain molded article (A) comprising the methacrylic resin and instant claims (see above mentioned quantitative and structure limitations of four above mentioned prior arts containing methacrylic resin and the claimed composition), it is the Examiner’s position that the molded articles (A) of all four above mentioned prior arts comprising the methacrylic resin compositions inherently possess the claimed properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the molded article (A) comprising the methacrylic resin having the claimed properties because it appears that the references generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments
  15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 57127257725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762